By the Court :
It is unnecessary to decide upon the various points of learning discussed by the counsel, in this case. A license to enter and occupy lands may be given in writing, without any of the formalities of a deed of conveyance. A possession taken under a license from the party is a good defense in an action of ejectment. The writing purporting to be a deed, in this case, authorized, by an inevitable implication, the commissioners, for the time being, to enter and erect the jail. It also authorizes the commissioners and their successors to hold and use the lot in question, while occupied as a jail. It has been so used and occupied. No attempt has been made to use it for any other purpose, up to the commencement of this suit. No right of entry, for a departure from the license, has accrued to the heirs of Sullivant. The motion for a new trial must be overruled.